Citation Nr: 0838913	
Decision Date: 11/12/08    Archive Date: 11/20/08

DOCKET NO.  05-39 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in a 
November 27, 1945 rating decision for assigning a 
noncompensable evaluation for post-operative hemorrhoid scar.

2.  Whether there was clear and unmistakable error in the 
November 27, 1945 rating decision for denying service 
connection for a sinus condition.

3.  Whether there was clear and unmistakable error in the 
November 27, 1945 rating decision for failing to consider a 
claim for service connection for an anal fissure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from April 1944 to October 
1945.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Hartford, Connecticut.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  By a rating decision dated November 27, 1945, the RO 
granted service connection for post-operative hemorrhoid 
scar, and evaluated this disability as zero percent 
disabling.

2.  The November 27, 1945 rating decision denied service 
connection for a sinus condition.

3.  The veteran disagrees with the weighing and evaluation of 
the evidence considered in the November 27, 1945 rating 
decision.

4.  The November 27, 1945 determination, which assigned a 
noncompensable (zero percent) rating for post-operative 
hemorrhoid scar and denied service connection for a sinus 
condition, did not contain any kind of error of fact or law 
that, when called to the attention of later reviewers, 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.

5.  The November 27, 1945, rating decision did not adjudicate 
an issue of service connection for anal fissure; at the time 
of the November 27, 1945, rating decision, a claim for 
service connection for anal fissure was not pending.


CONCLUSIONS OF LAW

1.  The November 27, 1945 rating decision assignment of a 
noncompensable rating for post-operative hemorrhoid scar was 
not clearly and unmistakably erroneous.  
38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.105(a) (2008).

2.  The November 27, 1945 rating decision denial of service 
connection for a sinus condition was not clearly and 
unmistakably erroneous.  38 U.S.C.A. § 5109A (West 2002); 38 
C.F.R. § 3.105(a) (2008).

3.  Clear and unmistakable error is not shown in the November 
27, 1945, rating decision, to the extent that the decision 
did not adjudicate a claim for service connection for anal 
fissure.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. 
§ 3.105(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 2004, the veteran submitted his claim, indicating 
that there was clear and unmistakable error in the November 
1945 rating decision for not assigning at least a 10 percent 
rating for the service-connected residuals of hemorrhoids, 
for denying service connection for a sinus condition, and for 
failing to consider a claim for entitlement to service 
connection for an anal fissure.  

Initially, the Board notes that it has been determined by the 
United States Court of Appeals for Veterans Claims (Court) 
that the Veterans Claims Assistance Act of 2000 (VCAA) is not 
applicable to claims alleging clear and unmistakable error.  
Livesay v. Principi, 15 Vet. App. 165 (2001).

The service treatment records reveal that the veteran 
underwent a hemorrhoidectomy and an excision of an anal 
fissure in February 1945.  Anosocpic examination in April 
1945 revealed no internal or external hemorrhoids and a not 
fully healed anal fissure wound.  In May 1945 it was noted 
that the veteran's anal wounds had healed.  August and 
September 1945 service treatment records indicate that the 
veteran's rectal conditions were completely well.  On 
examination for discharge from service in October 1945, the 
veteran reported a history of a hemorrhoid operation in 
February 1945, and examination of the veteran's anus and 
rectum were normal.

An August 1945 service treatment record indicates that the 
veteran had mild and acute right maxillary sinusitis of 
undetermined cause.  A September 1945 EENT clinic examination 
notes that the veteran had been boarded for chronic maxillary 
sinusitis.  The physician examined the veteran and stated 
that the veteran did not have sinusitis.  On examination for 
discharge from service in October 1945, sinusitis was not 
noted. 

Upon separation from service, the veteran filed a claim for 
disability compensation with the VA in which he claimed 
service connection for headaches, yellow jaundice, sinus 
trouble, and a hemorrhoid operation.  The November 27, 1945 
rating decision denied service connection for headaches, 
sinus trouble and yellow jaundice.  This decision granted the 
veteran service connection for post-operative hemorrhoid scar 
and assigned a zero percent rating for that disability.

The November 27, 1945 rating decision states that the 
decision was based on incomplete service records.  The Board 
notes that July 1946 and August 1946 rating decisions 
confirmed and continued the November 27, 1945 rating 
decision, and that the August 1946 rating decision indicated 
that the adjudication had been based on additional service 
records.  The Board is unable to determine that any of the 
service treatment records described above were not of record 
at the time of the November 27, 1945 rating decision.  Since 
the service treatment records described above are located in 
the claims file prior to the November 27, 1945 rating 
decision, the Board must assume that these records were in 
the file on November 27, 1945.

The veteran was notified of the November 27, 1945 rating 
action and of his appellate rights by letter dated in 
December 1945, but he did not initiate an appeal.

As noted above, the veteran contends that there is clear and 
unmistakable error in the decision of November 27, 1945.  He 
asserts that, instead of assigning a noncompensable (0 
percent) rating for residuals of hemorrhoids, the RO should 
have granted him 10 percent or more.  The veteran further 
argues that the same decision should have granted service 
connection for sinusitis and service connection for residuals 
of an anal fissure.

Under the applicable law and regulations, previous 
determinations that are final and binding will be accepted as 
being correct in the absence of clear and unmistakable error.  
See 38 C.F.R. § 3.105(a).  "Clear and unmistakable error" is 
the kind of error, of fact or law, that when called to the 
attention of later reviewers compels the conclusion to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  See Fugo v. 
Brown, 6 Vet. App. 40, 44 (1993).  An asserted failure to 
evaluate and interpret correctly the evidence is not clear 
and unmistakable error.  See Damrel v. Brown, 6 Vet. App. 
242, 245-246 (1994).

There is "clear and unmistakable error" when either the 
correct facts, as they were known at the time, were not 
before the adjudicator or where the statutory or regulatory 
provisions extant at that time were incorrectly applied.  A 
determination that there was clear and unmistakable error 
must be based on the record and the law that existed at the 
time of the prior decision.  See Russell v. Principi, 3 Vet. 
App. 310, 313-314 (1992).  Subsequently developed evidence is 
not applicable.  See Porter v. Brown, 5 Vet. App. 233, 235-
236 (1993).

The Board finds that there is no showing that the November 
27, 1945 rating decision was not based on the correct facts 
as they were known at that time or was not in accordance with 
the existing law and regulations.  The November 27, 1945 
rating decision reflects that the RO considered the evidence 
that was of record at that time, namely the service treatment 
records contained in the claims file.  These records show 
that on examination for discharge from service the veteran 
had recovered from the hemorrhoidectomy, without any residual 
symptoms, and that he did not have a current sinus 
disability.  

Although the veteran disagrees with the conclusions reached 
by the RO, asserting that the evidence warranted a 10 percent 
rating for post-operative hemorrhoid scar and that the 
evidence warranted service connection for a sinus condition, 
an asserted failure to evaluate and interpret the evidence 
correctly is not clear and unmistakable error.  See 
generally, Eddy v. Brown, 9 Vet. App. 52 (1996).  
Accordingly, the veteran's claims that there was clear and 
unmistakable error in the November 27, 1945 rating decision 
for assigning a noncompensable (0 percent) rating for post-
operative hemorrhoid scar, and for denying service connection 
for a sinus condition must be denied.

With regard to the veteran's claim that that there was CUE in 
the November 27, 1945 rating decision for failing to award 
him service connection for residuals of an anal fissure, the 
Board notes that the veteran had not submitted a claim for 
service connection for residuals of an anal fissure prior to 
the November 27, 1945 rating decision.  The veteran's 
November 1945 application for VA compensation benefits 
clearly lists the disabilities for which the veteran was 
seeking service connection.  Those disabilities listed only 
included headaches, yellow jaundice, sinus trouble, and 
hemorrhoid operation.  

Even if it could have been assumed that an informal claim for 
service connection for anal fissure was pending at the time 
of the November 27, 1945 rating decision, the record clearly 
shows that the rating decision did not adjudicate such a 
claim.  In Norris v. West, 12 Vet. App. 413, 422 (1999), the 
United States Court of Appeals for Veterans Claims (Court) 
concluded that, where the originating agency failed to 
adjudicate a reasonably raised claim for a disorder, there is 
no final RO decision on the claim that is subject to an 
attack on the grounds of clear and unmistakable error.  
Accordingly, as there was no claim, formal or informal, for 
service connection for an anal fissure pending at the time of 
the November 27, 1945 rating decision, and as in any event it 
is undisputed that the November 27, 1945 rating decision did 
not adjudicate such a claim, the veteran's claim that there 
was clear and unmistakable error in the November 27, 1945 
rating decision for failing to consider a claim for 
entitlement to service connection for an anal fissure must be 
denied


ORDER

The assignment of a noncompensable rating for post-operative 
hemorrhoid scar by the November 27, 1945 rating decision was 
not clearly and unmistakably erroneous.  The appeal is 
denied.

The denial of service connection for a sinus condition by the 
November 27, 1945 rating decision was not clearly and 
unmistakably erroneous.  The appeal is denied.

The November 27, 1945 rating decision's nonadjudication of 
service connection for an anal fissure was not clearly and 
unmistakably erroneous.  The appeal is denied.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


